UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LA’KEESHA NICOLE KEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00169-HEH-3)


Submitted:   September 30, 2015           Decided:   October 19, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy Leigh Austin, LAW OFFICE OF AMY L. AUSTIN, PLLC, Richmond,
Virginia, for Appellant.   Angela Mastandrea-Miller, Assistant
United States Attorney, Richmond, Virginia; Jasmine Hyejung
Yoon, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       La’Keesha      Nicole    Kee      was       convicted,    following      a    bench

trial,       of    uttering    counterfeit           federal     reserve      notes,     in

violation of 18 U.S.C. § 472 (2012).                   The district sentenced her

to 30 months’ imprisonment.                  On appeal, Kee’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating      that    there    are   no    meritorious       issues     for    appeal     but

questioning         whether      sufficient           evidence       supported       Kee’s

conviction and whether the district court adequately explained

its rejection of Kee’s request for a downward variant sentence. *

       Counsel first questions the sufficiency of the evidence.

We review de novo the denial of a Rule 29 motion for a judgment

of acquittal.         United States v. Hickman, 626 F.3d 756, 762 (4th

Cir.   2010).        A   defendant       challenging       the   sufficiency        of   the

evidence faces a heavy burden.                     United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997).                    The verdict must be sustained

when “there is substantial evidence in the record, when viewed

in the light most favorable to the government, to support the

conviction.”         United States v. Jaensch, 665 F.3d 83, 93 (4th

Cir.       2011)   (internal    quotation          marks   omitted).         “Substantial

evidence      is    evidence    that     a    reasonable     finder     of    fact   could



       *
       A restitution issue noted by this court has been resolved
on limited remand to the district court.



                                               2
accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                                  Id. (alteration

and internal quotation marks omitted).

       In order to establish that Kee was guilty of uttering a

counterfeit note, the Government was required to prove: (1) that

Kee uttered counterfeit money; (2) that she knew the money was

counterfeit       at    the     time       of    the   uttering;         and    (3)    that   she

uttered     the    counterfeit          money         with    the     intent      to   defraud.

United States v. Leftenant, 341 F.3d 338, 347 (4th Cir. 2003).

“Fraudulent       intent       may    be    inferred         from    the   totality      of   the

circumstances          and     need    not      be     proven       by   direct       evidence.”

United States v. Ham, 998 F.2d 1247, 1254 (4th Cir. 1993).

       We   conclude          that     sufficient            evidence      supports       Kee’s

conviction.       Kee participated in a counterfeit bill trafficking

organization for several months before and after the date of the

charged offense; surveillance video showed she purchased items

using cash, taking the bill she used to purchase the items from

one pocket and depositing her change in a separate pocket; a

store manager testified that the only bills that appeared on the

video to match the counterfeit bills were those used by Kee and

her accomplice; and the bills recovered from the cash register

were    identified        at     trial      as    counterfeit.             Moreover,      Kee’s

knowledge and intent could be inferred from her statements and

actions shortly before and after her arrest.

                                                  3
       Counsel      next       questions               whether     the     district        court

adequately explained its reasons for rejecting Kee’s request for

a     downward     variant        sentence.                We     review    sentences           for

reasonableness           “under         a      deferential            abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                             This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                             Id. at 51.           We

first ensure that the district court committed no “significant

procedural       error,”         including             improper     calculation       of        the

Guidelines range, insufficient consideration of the 18 U.S.C.

§ 3553(a)       (2012)    factors,           and       inadequate    explanation       of    the

sentence imposed.          Id.

       In   evaluating         the     sentencing          court’s       explanation       of    a

selected sentence, we have consistently held that, while the

district court must consider the statutory factors and explain

the    sentence,    it     need        not    “robotically          tick    through”       every

§ 3353(a)       factor    on     the    record,          particularly      when   the      court

imposes     a   sentence       within        the       properly    calculated     Guidelines

range.      United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).      At the same time, the district court “must make an

individualized assessment based on the facts presented.”                                   Gall,

552 U.S. at 50.           While the “individualized assessment need not

be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case at hand and adequate to permit

                                                   4
meaningful appellate review.”             United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

      We conclude that the district court adequately explained

its reasons for rejecting Kee’s request for a downward variance.

The court cited Kee’s heavy involvement in the counterfeiting

conspiracy, her recruitment of others to join the conspiracy,

her   significant        criminal      history,      and       her   failure     to   show

remorse for her actions.               Therefore, we perceive no procedural

error in Kee’s sentence.

      If a sentence is procedurally reasonable, we then consider

whether it is substantively reasonable, “taking into account the

totality of the circumstances.”                   Gall, 552 U.S. at 51.               “Any

sentence       that     is    within    or       below     a    properly    calculated

Guidelines      range    is    presumptively        [substantively]        reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”            United States v. Louthian, 756 F.3d 295,

306 (4th Cir.) (citations omitted), cert. denied, 135 S. Ct. 421

(2014).    After review of the record, we conclude that Kee has

failed    to    rebut    the    presumed         reasonableness       of   her    within-

Guidelines sentence.

      In accordance with Anders, we have reviewed the record in

this case, and have found no meritorious issues.                           Accordingly,

we affirm the district court’s judgment.                         This court requires

                                             5
that counsel inform Kee, in writing, of the right to petition

the Supreme Court of the United States for further review.       If

Kee requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Kee.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                            AFFIRMED




                                6